LAWRENCE G. CRAHAN, Judge.
Janet Derossett (“Defendant”) appeals the judgment entered upon her conviction in a bench trial for the class A misdemean- or of possession of a controlled substance and for the class A misdemeanor of possession of drug paraphernalia with intent to use. She was sentenced to pay a $150 fine on each conviction for a total of $300. Defendant raises two points on appeal. Her first contention is that trial court erred in failing to sustain her motion to suppress evidence because the evidence was seized while she was illegally detained. Her second contention is that the trial court erred in failing to sustain her motion for judgment of acquittal because the evidence did not support that she possessed a measurable amount of marijuana.
In State v. Martin, 79 S.W.3d 912 (Mo.App. E.D.2002), we held that the trial court erred in denying a similar motion to suppress filed by a passenger in Defendant’s vehicle. The analysis set forth in Martin applies equally to the facts in this case and compels the same result. Accordingly, we reverse the judgment and remand for further proceedings as set forth in Martin.
JAMES R. DOWD, C.J., Concurs.
KATHIANNE KNAUP CRANE, J., Concurs.